 


114 HR 5413 IH: CFPB Data Accountability Act
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5413 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2016 
Mr. Salmon introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Consumer Financial Protection Act of 2010 to provide additional requirements for the consumer complaint website of the Bureau of Consumer Financial Protection, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the CFPB Data Accountability Act. 2.Consumer complaint website requirementsSection 1013(b)(3) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)(3)) is amended by adding at the end the following: 
 
(E)Website requirementsIn establishing and maintaining the website described under subparagraph (A), the Bureau shall comply with the following: (i)Aggregated formatWith respect to consumer complaint information obtained by the Bureau under this paragraph, the Bureau may only make such information available to the public on the website in an aggregated format and after taking steps to ensure that proprietary, personal, or confidential consumer information is not made public on such website. 
(ii)Verification requirementThe Bureau shall verify any consumer complaint information included under clause (i) where the complaint alleges a violation of a law, regulation, or contractual agreement between a consumer and a covered person who offered or provided the consumer financial product or service to the consumer. (iii)Report of complaint percentagesWith respect to consumer complaint information about a particular consumer financial product or service, the Bureau may only make such information available to the public on the website if the Bureau accompanies such information with statistics on how many consumer complaints the Bureau receives with respect to the particular consumer financial product or service compared to the total number of consumers making use of such consumer financial product or service. 
(iv) Quality, objectivity, utility, and integrity of informationThe Bureau shall comply with all guidelines issued by the Director of the Office of Management and Budget pursuant to section 515 of H.R. 5658, as enacted by section 1(a)(3) of the Consolidated Appropriations Act, 2001. .   